613 F.2d 564
David DENNIS, Plaintiff-Appellant,v.William T. BROWNING, Defendant-Appellee.
No. 79-2736.Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 12, 1980.

David Dennis, pro se.
Michael H. Davidson, Tallahassee, Fla., for defendant-appellee.
Before GODBOLD, REAVLEY, and ANDERSON, Circuit Judges.
PER CURIAM:


1
The judgment of dismissal is vacated and the case is remanded for further proceedings, including consideration of the Florida parole statutes in the light of Greenholtz v. Inmates of the Nebraska Penal and Correctional Complex, 442 U.S. 1, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979).  Williams v. Briscoe, 599 F.2d 620 (5th Cir. 1979).


2
VACATED and REMANDED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18